Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 1 of 32 PagelD #:1 SY

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

*

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

tea hegad

1:19-cv-04615
Judge Robert W. Gettleman
Magistrate Judge Sidney |. Schenkier

 

Plaintiff(s),

” Late Tesspuilatoi
7 a >, (| As jhwv RECEIVE!

JuL 09 2019 Yf

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT
COMPLAINT OF EMPLOYMENT DISCRIMINATION

 

ee ee

Defendant(s).

1. This is an action for employment discrimination.

2, The plaintiftis “Zod Me Ses tae of the
county of Cab K in the state of bios 1UDLS

3. The defendant is Ma LAA LeAE 0 CAA wv , whose
street address is__< 70 / RET, 4 ue AYE ;

 

(city) ELK Sour (county) 74 Z (state) ZAL pais (ZIP) GGO0 7
(Defendant’s telephone number) G77)- AGZ-AYO 7

4. The plaintiff sought employment or was employed by the defendant at (street address)

AHO ATh ut VE (city) PILE PAI
(county) ri G6 K (state) BAL 2 w2/5(ZIP code) VALL Z

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
 

 

tal

fe

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 2 of 32 PagelD #:2

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) OO was denied employment by the defendant.

(b) ae hired and is still employed by the defendant.

(c) O was employed but is no longer employed by the defendant.

The defendant discriminated against the plaintiff on or about, or beginning on or about,

(month) jJ/-ywey ,(day) @/ (year) ZO/8S .

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is nota federal governmental agency, and the plaintiff
¥ [check one box] as fas not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) the United States Equal Employment Opportunity Commission, on or about
(month) Ayer) __(day)_ A/ZA_(year)_Zo19
(ii) © the Illinois Department of Human Rights, on or about
(month) (day) (year)
(b) Ifcharges were filed with an agency indicated above, a copy of the charge is

attached. DY es, No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency, and

(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev, 06/27/2016

2

 
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 3 of 32 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

defendant asserting the acts of discrimination indicated in this court complaint.
O Yes (month) (day) (year)
O No, did not file Complaint of Employment Discrimination
(b) The plaintiff received a Final Agency Decision on (month)
(day) (year)
(c) Attached is a copy of the
(i) Complaint of Employment Discrimination,
: ot ves O No, but a copy will be filed within 14 days.
(ii) Final Agency Decision

O Yes O NO, butacopy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)

(a) oe the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.

(b) the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on

(month) Agajl (day) fp, (year) HONG a copy of which

Notice is attached to this complaint.

 

9. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply):
(a) O Age (Age Discrimination Employment Act).

(b) O Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
3

 

 
 

 

10.

12.

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 4 of 32 PagelD #:4

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) Metis (Americans with Disabilities Act or Rehabilitation Act)

(d) © National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(ec) O Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) O Religion (Title VII of the Civil Rights Act of 1964)

(g) O Sex (Title VII of the Civil Rights Act of 1964)

If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims
by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the A.D.E.A. by 42 U.S.C.§12117; for the
Rehabilitation Act, 29 U.S.C. § 791.

The defendant [check only those that apply]

(a) O failed to hire the plaintiff.

(b) O terminated the plaintiff's employment.

(c) O failed to promote the plaintiff.

(d) 0 failed to reasonably accommodate the plaintiff's religion.

(e) failed to reasonably accommodate the plaintiff's disabilities.

(f) O failed to stop harassment;

(g) O retaliated against the plaintiff because the plaintiff did something to assert rights
protected by the laws identified in paragraphs 9 and 10 above;

(h) other (specify):

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

4

 
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 5 of 32 PagelD #:5

June 2), 2019

)- fy

75 Wham it may Chnsern, MEMO fox 4 1F

On Januave) 82018 T hac employed Ud
[Vasran Trargpartation, helan Starting Z intarmed
Nlbvan Trans partotion that T had veterdl been ind
Lute Gidbidert whith happenesl Oclaler 16, 21¢. L

informed them that L had Slarted Seeing
Chire pra ater De ity fleri Le due te the actident L. Slate

theropy Oclihe 1€, 20/8. Lipsn hain teeny L inGiniad

the dular my Pains fin 1esuk&. The dacler, Daniel ,
‘Ammarana Bairrained Wil : ‘rade Wie 7 ledboy Lar

ht duty. nerk ard ho heaky vee due 4 hack ancl

I)
Shoulder jn ur am the Aav Gclident He Velated ima Le

A pain Cc ea lic , De. Hnk Lor ther 224 \uiatens
Ay) recliscton And Appotnlements were Subm/ Het de
Moran Irans Dortadian, eee Labret aK Ever tough
£ SulLmitte/ Several M/oe recdriadis r Lorms, Matar Ivars Dotabian
keep) ML bn the Same Cchedule and Same woek dulioe.

Linen talkiry la oO Sataty inspeclar, LtDlainin hy Sitnnleaps
hélauce TL wasn getting /; -F I wac pie Norse

Aue dp lack of cainplianae Lram the lual Place 4nd
ee Jim Brush whd — <ert ine typ and Inferred iy

; ir Was a Utalalisn Ond I cheuld NGL VAD) ;
So en March 2b, Aig LT ; ae or

was <enl hime becau ce Phi ot
Cruld be eld liable, N6ran TVrancerdadjar r het Cony Eg ue
eeping mL i) the seme wil Audi zc Which Davee
N2E INflirteg Ghdl OWGlauated id Nore f BV ai i
INfltre cl Ar lag. e os ae

Mil

Pe aa

 

 
 

 

13.

14,

15.

16.

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 6 of 32 PagelD #:6

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

The facts supporting the plaintiffs claim of discrimination are as follows:

 

 

 

 

 

 

[AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

The plaintiff demands that the case be tried by a jury. WYes O No

THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a) O) Direct the defendant to hire the plaintiff.

(b) O) Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) O Direct the defendant to reasonably accommodate the plaintiff's religion.
(e) Direct the defendant to reasonably accommodate the plaintiffs disabilities.

(f) Direct the defendant to (specify):

 

 

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

 
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 7 of 32 PagelD #:7

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

(g) ait available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) Grant such other relief as the Court may find appropriate.

    

(Plaintiff's signature)

“Fhe Ww. 2)

(Plaintiff's name)

tl, %&. (Cl wwe

(Plaintiffs street address)

(City) Meagyseusd (Statey ALA (zIP) ZA/SS

(Plaintiff's telephone number) (748) -_Z 5Y¥- OFHO

Date: “h=. a — [F

 

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
6

 

 

 
 

 

| Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 8 of 32 PagelD #:8

 

 

 

 

 

  
     
 
  
 
 
  
   
  
 
  

 

 

ae a TS
3 PHONE: 1=708=343-5748 ;
6-18-2019. :
Q Subject 2
6 B 6 NOIS—EASTERN-DIVIS COMPLAIN E
ts, OY Confidientia CD High Pricrity © Proprietary ©) Shred

 

He. wetbcxes REPORT TO YOU, TAM ADDING THIS MEMOFOR LINE #13 % THE FACTS :

CONCERNING THIS ISSUE, ON MARCH 26, 2019, JIM BUSH SEEING WORKER ROB PAGODMANAGER.
THAT TODD HAD AN AUTO ACCIDENT OM 10-15- 2018 CAUSING HIM NOT TO BE ABLE 10: PERFORM HIS

 

eoaasbs

 

 

DUTIES. HIS DOCTOR] EXAMINED TODD AND FOUND PINCHED. NERVES. AND BULGING Discs

 

 

 

 

 

ie nok C. REQUESTED THERAPY FOR TODD: AT BRIGHT STAR THERAPY, CEN
F

: STARTED THERAPY 11-28- 2° 10_also had an MRI SHOWING SEVERE BULGING. OF THE” DISC
z DAMAGE.—TODD-TAKES MEDICATION FOR THIS AND COUUD NOT WORK, AS THIS INPATRED HIM
é RE BY OBD-REQUESTED D HE
U U ROTDS; :

:

& 5 LU pet z UJ te | H

E U ANU

 

TODD SWINE

 
 

- Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 9 of 32 PagelD #:9

LAW OFFICES OF | SACHS, EARNEST & ASSOCIATES, LTD.

1. NORTH LASALLE STREET
SUITE 1525
CHICAGO, ILLINOIS 60602
TELEPHONE: (312) 332-1787
FAX: (312) 332-6290
SACHSEARNEST@SACHSEARNEST.COM

 

April-29, 2019

Todd McSwine
1416 S. 18th Ave.
Maywood, IL 60153

Re: Discrimination
Dear Mr. McSwine:

This will confirm that, although you have contacted this office regarding the
possibility of our representing you in the above-captioned matter, we have never
been retained to represent you in this matter. Because of this, we have given you
no opinion as to the merits of any possible claim.

If you wish to proceed with a claim, we strongly urge you to immediately consult
with an attorney to insure that any actions you take are not barred by the

applicable statute-ef limitations. : “ so eae i

)
Very sauly rh

avid W. Earnest
SACHS, EARNEST & ASSOCIATES, LTD.

DWE/rp
 

 

  

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 10 of 32 PagelD #:10

_ U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Chicago District Office
’ 500 West Madison Street, Suite 2000

Chicago, IL 60661

PH: (312) 869-8000
F TTY: (312) 869-8001

FILE REVIEWS FAX: (312) 869-8220 ENFORCEMENT FAX: (312) 869-8220
MEDIATION: (312) 869-8060 ‘ STATE & LOCAL FAX: (312) 869-8077

HEARINGS FAX: (312) 869-8125 LEGAL FAX: (312) 869-8124

 

NOTICE OF DISCLOSURE RIGHTS

Parties to an EEOC charge are entitled to review and obtain copies of ‘documents contained in their
investigative file. Requests mist be made in writing to Sylvia Bustos and either mailed to the address
above, faxed to (312) 869-8220 or sent via email to sylvia.bustos@eeoo.gov (please chose only one

method, no duplicate requests). Be sure to include your name, address, phone number and EEOC

charge number with your request.

If you are the Charging Party and a RIGHT TO SUE has been issued, you may be granted access to your
file: ;

* Before filing a lawsuit, but within 90 days of your receipt of the Right to Sue, or

po After your lawsuit has been filed. If more than 90 days have elapsed since your receipt of
the Right to Sue, include with your request a copy of the entire court complaint (with court
stamped docket number) or enough pages to determine whether it was filed based on the
EEOC charge. i

If you are the Respondent you may be granted access to the file only after a lawsuit has been filed.

Include with your request a copy of the entire court complaint that includes an official court stamped
docket number.

Pursuant to federal statutes, certain documents, such as those which reflect the agency’s deliberative
process, will not be disclosed to either party.

sent to you after receipt of your written request. (Statutes enforced by the EEOC prohibit the agency ©
from making investigative information public.)

You must sign an Agreement of Nondisclosure before you are granted access to the file, which will be

The process for access to the file will begin no later than ten (10) days following receipt of your request.

When the file becomes available for review, you will be contacted. You may review the file in our
offices and/or request that a copy of the file be sent to you. Files may not'be removed from the office.

Your file will be copied by Aloha Print Group, 60 East Van Buren, Suite 1502, Chicago, IL 60605,
(312) 542-1300. You are responsible for the copying costs and must sign an agreement to pay these
costs before the file will be sent to the copy service. Therefore, it is recommended that you first review
your file to determine what documents, if’any, you want copied. EEOC will not review your file or
provide a count of the pages contained in it. If you choose not to review your file, it will be sent in its

entirety to the copy service, and vou will be responsible for the cost. Payment must be made directly

 

to Aloha Print Group, which charges 15 cents per page-

(Revised 04/20/2016, previous copies obsolete)

 
 

 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 11 of 32 PagelD #:11

FILING SUIT IN COURT OF COMPETENT JURISDICTION

PRIVATE SUIT RIGHTS

The issuance of this Notice of Right to Sue or Dismissal and Notice of Rights ends the EEOC process with
respect to your Charge. You may file a lawsuit against the Respondent within 90 days from the date you
receive this Notice. Therefore, you should keep a record of the date. Once the 90 day period is over, your
right to sue is lost. If you intend to consult an attorney, you should do so as soon as possible. Furthermore, in
order to avoid any question that you did not act in a timely manner, if you intend to sue on your own behalf;
your suit should be filed well in advance of the expiration of the 90 day period.

You may file your lawsuit in a court of competent jurisdiction. Filing this Notice is not sufficient. A court
complaint must contain a short Statement of the facts of your case which shows that you are entitled to relief.
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can
be brought where relevant employment records are kept, where the employment would have been, or where

the Respondent has its main office.

You may contact the EEOC if you have any questions about your rights, including advice on which court can
hear your case, or if you need to inspect and copy information contained in the case file.

IF THE FIRST THREE CHARACTERS OF YOUR EEOC CHARGE NUMBER ARE “21B” AND YOUR CHARGE WAS
INVESTIGATED BY THE ILLINOIS DEPARTMENT OF HUMAN RIGHTS (IDHR), REQUEST FOR REVIEWING AND

COPYING DOCUMENTS FROM YOUR FILE MUST BE DIRECTED TO IDHR.
A lawsuit against a private employer is generally filed in the U.S. District Court.

A lawsuit under Title VII of the Civil Rights Act of 1964, as amended, against a State agency or a political
subdivision of the State is also generally filed in the U.S. District Court.

However, a lawsuit under the Age Discrimination in Employment of the American with Disabilities Act or,

probably, the Equal Pay Act against a State instrumentality (an agency directly funded and controlled by the
State) can only be filed in a State court. :

A lawsuit under the Age Discrimination in Employment Act or the American with Disabilities Act or the
Equal Pay Act against a political subdivision of a State, such as municipalities and counties, may be filed in

the U.S. District Court.

For a list of the U.S. District Courts, please see the reverse side.

ATTORNEY REPRESENTATION

If you cannot afford an attomey, or have been unable to obtain an attommey to represent you, the court having
jurisdiction in your case may assist you in obtaining a lawyer. If you plan to ask the court to help you obtain
a lawyer, you must make this request of the court in the form and manner it requires. Your request to the
court should be made well in advance of the 90 day period mentioned above. A request for representation
does not relieve you of the obligation to file a lawsuit within the 90-day period.

DESTRUCTION OF FILE

If you file suit, you or your attorney should forward a copy of your court complaint to this office. Your file
will then be preserved. Unless you have notified us that you have filed suit, your Charge file could be

destroyed as early as six months after the date of the Notice of Right to Sue.

IF YOU FILE SUIT, YOU OR YOUR ATTORNEY SHOULD NOTIFY THIS OFFICE WHEN THE LAWSUIT IS RESOLVED.

 

 

 
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 12 of 32 PagelD #:12

-

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION - Charge Presented To:  Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act (i FEPA
Statement and other information before completing this form.
[x] EEoc 440-2019-04164
illinois Department Of Human Rights and EEOC
State or local Agency, if any

Name (indicate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth
Mr. Todd McSwine (708) 654-0940 1963

Street Address City, State and ZIP Code

4416 South 18th Avenue, Maywood, IL 60153

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
MORAN TRANSPORTATION 15-100 (847) 439-0000
Street Address City, State and ZIP Code

2401 Arthur Avenue, Elk Grove Village, IL 60007

 

 

 

 

 

Name No. Employees, Members Phone No. (/nclude Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

feat RACE fj COLOR Ss SEX lial RELIGION [] NATIONAL ORIGIN, 03-26-2019
4 RETALIATION ed AGE [x] DISABILITY fal GENETIC INFORMATION

(I OTHER (Specify) fat CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):

| was hired by Respondent on or about January 28, 2018. My job title is Delivery Driver. Respondent
is aware of my disability. During my employment, | requested reasonable accommodations, which

were not provided.

| believe that | have been discriminated against because of my disability, in violation of the

Americans with Disabilities Act of 1990, as amended.
RECEIVED EEOC

 

 

 

 

 

 

APR 22 2019
CHICAGO DISTRICT OFFICE
| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procediwes. Z | swear or affirm that! have read the above charge and that it is true to
| declare under penalty of perjury that the 4Hove is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

   

argi g Party Signature

fo

 

 

 

 

 
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 13 of 32 PagelD #:13

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Todd McSwine From: Chicago District Office
1416 South 18th Avenue 500 West Madison St
Maywood, IL 60153 Suite 2000

Chicago, IL 60661

 

 

a On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1691.7(2))
EEOC Charge No. EEOC Representative Telephone No.
Eric Lamb,
440-2019-04164 Investigator (312) 869-8092

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not invalve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge —

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Oo 8§ooo0a

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. :

  

yla3 [19

 

    

Enclosures(s) Julianne Bowman, / (Date Mailed)
District Director
= Chief Executive Officer
MORAN TRANSPORTATION

2401 Arthur Avenue
Elk Grove Village, IL 60007

 
: Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 14 of 32 PagelD #:14

 

 

 

 

 

 

 

 

EEOC Form 5 (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act (a) FEPA
Statement and other information before completing this form.
[xj EEOC 440-2018-04164
Illinois Department Of Human Rights and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Cade) Date of Birth
Mr. Todd McSwine (708) 654-0940 1963
Street Address f City, State and ZIP Code

4416 South 18th Avenue, Maywood, IL 60153

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than two, fist under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members | Phone No. (include Area Code)
MORAN TRANSPORTATION 15-100 (847) 439-0000
Street Address City, State and ZIP Code

2401 Arthur Avenue, Elk Grove Village, IL 60007

 

 

 

 

 

Name No, Employees, Members Phone No. (Include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

fed RACE rea COLOR iy SEX fied RELIGION i] NATIONAL ORIGIN 03-26-2019
es! RETALIATION | AGE DISABILITY [| GENETIC INFORMATION “9 [> 77 :

as OTHER (Specify) = CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):

| was hired by Respondent on or about January 28, 2018. My job title is Delivery Driver. Respondent
is aware of my disability. During my employment, | requested reasonable accommodations, which
were not provided.

| believe that | have been discriminated against because of my disability, in violation of the
Americans with Disabilities Act of 1990, as amended.

APR 22 2019

we if

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will

cooperate fully with them in the processing of my charge in accordance with their
procedures. Zo | swear or affirm that | have read the above charge and that it is true to

 

 

 

T declare under penalty of perjury that the above is true and co the best of my knowledge, information and belief.
; SIGNATURE OF COMPLAINANT

 
  

__| SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Apr 22, 2019 Z |_(month, day, year)

iia
Date Charging Party Signature

 

 

 

 
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 15 of 32 PagelD #:15
: ILLINOIS DEPARTMENT OF
§Human Rights

JB Pritzker, Governor
James L. Bennett, Director

 

April 22, 2019

Todd McSwine
1416 S. 18th Ave.
Maywood, IL 60153

Re: Todd McSwine vs. Moran Transportation #190422026
Dear Complainant:

You are receiving this letter because you filed a charge with the United States Equal Employment Opportunity
Commission (EEOC). The EEOC and the Illinois Department of Human Rights (Department) are parties to a
cooperative agreement. Under this agreement, when you filed your charge of discrimination with the EEOC, a
copy of the charge was automatically filed with the Department. The Department is keeping a copy of your
EEOC charge on file to preserve jurisdiction under Illinois law.

Since you filed your discrimination charge initially with the EEOC, the EEOC is the governmental agency
responsible for investigating the charge and the investigation will be conducted pursuant to the rules and
procedures adopted by the EEOC. The Department will take no action on your charge until the EEOC issues its
findings. After the EEOC issues its findings, if you want the Department to take any further action on your
charge, you must send the Department a copy of the EEOC’s findings within 30 days after service of the EEOC’s
findings on you. Please also send a one sentence written statement requesting that the Department investigate
your charge and include the above Control Number. You may submit a copy of the EEOC'’s findings by either of
the following methods:
By Mail: Send your EEOC findings and written statement via U.S. Postal certified mail, return receipt
requested, to: Illinois Department of Human Rights, Attn: EEOC Referred Charges/Intake Unit,
100 W. Randolph St., Ste. 10-100, Chicago, IL 60601.
In Person: Bring an original and one copy of your EEOC findings and written statement to the Department.
The Department will stamp and return the copies to you for your records.
If you received the EEOC’s findings prior to receipt of this letter, you have 30 days from the date of this letter to
send the Department a copy of the EEOC’s findings. Upon receipt of the EEOC’s findings, the Department will
mail you a notice as to what further action the Department may take on your charge.

The 365-day time period for the Department to investigate your EEOC charge is tolled while the EEOC is
investigating your charge and does not begin to run until the EEOC issues its findings. Your failure to timely
provide the EEOC'’s findings to the Department will result only in the Department closing your file. This process
does not affect the investigation of your charge at EEOC. If you do not wish to proceed with the Department,
you do not need to take any further action.

This letter does not apply to any settlement of this charge the parties have made with the EEOC.

If you have any questions, please contact Thomas F. Roeser, Pre-Investigations Coordinator, at (312) 814-6295.
Please do not contact the EEOC.

ILLINOIS DEPARTMENT OF HUMAN RIGHTS PRE1-EEOC 30
Rev. 8/18

Ce: Moran Transportation
2401 Arthur Ave.
Elk Grove Village, IL 60007

100 West Randolph Street, Suite 10-100, Chicago, IL 60601, (312) 814-6200, TTY (866) 740-3953, Housing Line (800) 662-3942
535 West Jefferson Street, 1st Floor, Springfield, IL 62702, (217) 785-5100
2309 West Main Street, Marion, IL 62959 (618) 993-7463
www. illinois.gov/dhr
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 16 of 32 PagelD #:16

& 7-\ Pro
Sf Clinics

5720 S. Pulaski Rd
Chicago, Illinois, 60629
Pain Management

P: 708 788 7246

F: 708 788 7247

Patent Nz: » Todd Me Sur'ne. Fees og} re f het

waics [il 0 Zsdp—|

Diagnosis: ¢ Cael whopothy , C. Faw Sunelrome.

 

 

° ___ Employee/student can perform regular duties/school activities

° Ma Employee/student cannot perform any work/school activity (off work)
° Employee/student can perform work/school activities with limitations

noted below until further notifications by physician or physician's office

Lifting/Carrying Doesn't Exceed:
Pushing/Pulling Doesn't Exceed:

No Excessive:

Additional Comments: b4 Is Ls Le » pe work for yy wrecks
da bo Genes oe luca fpiclure/ teres

|

iy hho
ame Posse late SUS Ct Kveluctro

 

oO. A
Next Appointment: (Vent S

Ossama Abdellatif Hassan, M.D

Please contact office if you have any additional questions and or concerns, Thank You.

 

 
 

      

“@LUO9}NO s}! JO
UE} ee} |ENPIAIpUr INOA Oo Aydde jm Suey UOeUUOJUI
BY) IIE JON 'WeS] Os29Y]/28y INCA jo Jequuaw Jay}0
JO UBIOISAYd JNOA YIM BAeY 0} YSIM JYBIW NoA yeu}
SUOI}ESISAUOD |eUOSJed Aue aoejde! 0} JUBA JOU SI }|
‘JQOV UO UvONeWOJUI j2J8UEB SaplAoid je;yooq siu}

uoisn4 pue
AWUONB9SIQ |BOIAIOD JOWAIUY

4COV

0} UONONpou Uy

Case: 1:19-cv-04615 D

 

 

= a? .n
5.3 1%
asty 3 §

“eke Oe

* Bs oo

= 3s U8 F

= eo AB 3

28 5

S 82/33

S g8°- 8 2

wy or i :
fi 033

= e< %

§ ggAs
i
A
a

oe

Qe

ther Side

Locations: See
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 18 of 32 PagelD #:18

3

 

Oak Park Inju ialists 228 Madison St. Ste 102
Qi Park, TL 60302
WORK RELEASE ORDERS: 7 (708)358-0721
Date: \O- ($-18 Date of faury 10-15-18

 

Patient: <td d ame |
ee os ace

Work Status:

 

 

Return to regular work on a

bah Unable to return to work until [0-28-/¥

Retum to modified work on
(Patient is unable to return to work if modified work is not available)

 

 

Modiffed Work As Indicated Below:

 

 

_____No prolonged standing or walking Right/eft handed work oniyimainiy
Sitting only/mainly Restricted use of right/left arm .
Alternate sitting/standing No liftmg over______sdbs.
No/occasional climbing ____ Limit repetitive uses
No/occasional bending No overhead lifting
No/occasional stooping Keep wound clean, dry, and protected
D6) iohal twisting _____ Limit mov’t of injured area

Weight lifting restriction: 0-10 11-20 ~ 21-40 Tb$ other

 

 

Fae .
bw ba Olin ted LAtcepes, lojsrfit fol e/a

 

 

 

 

 

 

 
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 19 of 32 PagelD #:19

EMPLOYEE: CLAIM #: 190850033001
Fax (402) 997-1865 Email newdisabilityclaim@mutualofomaha.com Form must be completed in full at no expense to Mutual of Omaha

     

 
 

Section 3 — Attending Physician’s Statement (Answer all questions to avoid delay)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Name Group ID Number
Ts. dd M c Suen
Name of Patient (Last, First, Ml) — Please Print Date of Birth EMERNRS
9-¢-¢% $97~ 95 ¥359- 9290

Employee Address Empl ity Employee Employee ZIP

4a! Attyae pv LMpeevs | ree. |""EG90z
Diagnoses C au ICD-$ Code(s)

Vv ae P oti wt
Symptoms =. Date symptom first appeared

Now pn € wide: loft sS172-
initial date of treatment: | Last date of Next date of treatment / office visit:
7 [i i/ nf

Is disability due to: [Accident/Injury (1 Sickness 7] * 7 ts the disability work related? 0 Yes Dito

 

 

If applicable, listthe surgical procedure(s) — Describe fully and provide dates if any.

None on

 

If disability is due to Pregnancy, please provide the information below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Last Monthly Period ed Date of Delivery | Expected Type of Delivery
CJ Vaginal O Cesarean Section
Actual Date of Delivery (/ Actual Type of Delivery
O Vaginal (] Cesarean Section
Was the patient treated in an Date treated — of Hi Name of Physician
Emergency Room? []¥és [No ec ek Reg tke
_ Did another physician illbe _ |_Date treated meen CO RE ess Seto
treating the patient? es LINo POT (Gin prea
Was the pati ital confined? Date Confined In Hospital: Name of Hospital
0 Yes From To
Did patient have outpatient surgery in a | Date of Surgery Name of Facility

 

 

or ambulatory surgical center? D Yes J4/No

Functional Limitations - Abilities isis

Indicate frequen day the listed activi be . Indicate lon ingle time duration ivity can be
(n = never, o = occasional, f = frequent, c=constant)

 

Lifting Carrying O Sitting A-V¥ Kneeling Cr: Finger Dexterity
oO 1-5 Ibs. oO 1-5 Ibs. Total time on feet Cc L: Finger Dexterity
6-10 Ibs. 6-10 Ibs. 0 Standing Inside R: Below Shoulder
11-25 Ibs. 11-25 Ibs. O Walking L: Below Shoulder Ss
—————e —— ——e Reaching
26-50 Ibs. 26-50 Ibs. n- 0 Bending Outside R: Above Shoulders
51-100 Ibs. 51-100 Ibs. T° squatting — Working with L: Above Shoulders
ers

Over 100 Ibs. Over 100 Ibs. n=O stooping Other (explain)

 

 

Please notify us if the Employee returns to work after the submission of this form.

MUG6110A_0114

GLDQ-P1904012222260002810404000000000000000 tte

 
 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 20 of 32 PagelD #:20

10/30/2018 8:11 AM AUSL Page 1 or Zz

BRIGHT LIGHT/()) | SsFccne
MEDICAL IMAGING US*X-RAY=DEXA

CALL TO SCHEDULE! 447-616-2000 BEDFORD PARK * DARIEN + ELK GROVE VILLAGE * MELROSE PARK FAX: 847-616-0000

 

Patient: Todd McSwine DOB: 09/08/1963
Referred By: Dr, Daniel Cammarano PT Phone: 708/654-0940
Patient#: 189981 Age: 55 Gender: M

MRCERV MRI CERVICAL SPINE WO CONTRAST

EXAM DATE: 10/29/2018

HISTORY:

Neck pain status post automobile accident. Bilateral upper extremity pain.

COMPARISON STUDIES:
None available.

TECHNIQUE:
Multiplanar sequences with T1, intermediate, T2, and/or T2*-weighted image contrast.

 

FINDINGS:
Cervical vertebrae are normal in height and sagittal alignment. Straightening of the normal cervical lordosis.

No suspicious marrow signal abnormality. Reduction of disc height and signal with degenerative endplate
change and marginal osteaphytes at multiple cervical levels. No definite cord signal abnormality in the
cervical region. The visualized pre and paravertebral soft tissues are unremarkable. Partially visualized
paranasa! sinus mucosal thickening.

No spinal canal stenosis at the craniocervical junction. -
At C2-C3, mild facet arthropathy, No spinal canal or foraminal stenosis.

At C3-CA, facet and uncovertebral arthropathy. No significant spinal canal stenosis. Mild-to-moderate right
and moderate left foraminal stenosis.

At C4-C5, right paracentral dis¢ protrusion measuring 15 millimeter at its base and 5 millimeter in AP
dimension. This is superimposed on a symmetric disc osteophyte complex. Facet and uncovertebral
arthropathy. Moderate spinal canal stenosis with slight flattening of the cord. Moderate to severe left and

moderate right foraminal stenosis.

 

Bright Light Medical Imaging "— brightlightimaging.com
The technology you need. The care you deserve. Agcredited by The American College of Radiology
BB/PpB S30 S3dS AMNCNI Aad >iVvO po_@BSE8BdT BI:1T 6T8G/TT/28

 

SOINIT904d LPZL8Si80L W¥OS:60 BLOZ/L1/20 d3A15034

 

 
 

 

Case: 1:19-cv-04615 Document #1 Filed: 07/09/19 Page 21 of 32 PagelD #:21

BRIGHT LIGHT) | kes

MEDICAL IMAGING US*X-RAY*DEXA

CALL TO SCHEDULE: 847-616-2000 BEDFORD PARK + DARIEN - ELK GROVE VILLAGE + MELROSE PARK FAX: 847-616-9000

Patient: Todd McSwine DOB: 09/08/1963
Referred By: Dr. Daniel Cammarano PT Phone: 708/654-0940
Patient#: 189981 Age: 55 Gender: M

MRCERV MRI CERVICAL SPINE WO CONTRAST
EXAM DATE: 10/29/2018

HISTORY:
Neck pain status post automobile accident. Bilateral upper extremity pain.

COMPARISON STUDIES:
None available.

TECHNIQUE:
Multiplanar sequences with T1, intermediate, T2, and/or T2*-weighted image contrast.

FINDINGS:
Cervical vertebrae are normal in height and sagittal alignment. Straightening of the normal cervical lordosis.

No suspicious marrow signal abnormality. Reduction of disc height and signal with degenerative endplate
change and marginal osteophytes at multiple cervical levels. No definite cord signal abnormality in the
cervical region. The visualized pre and paravertebral soft tissues are unremarkable. Partially visualized
paranasal sinus mucosal thickening.

No spinal canal stenosis at the craniocervical junction.
At C2-C3, mild facet arthropathy. No spinal canal or foraminal stenosis.

At C3-C4, facet and uncovertebral arthropathy. No significant spinal canal stenosis. Mild-to-moderate right
and moderate left foraminal stenosis.

At C4-C5, right paracentral disc protrusion measuring 15 millimeter at its base and 5 millimeter in AP
dimension. This is superimposed on a symmetric disc osteophyte complex. Facet and uncovertebral
arthropathy. Moderate spinal canal stenosis with slight flattening of the cord. Moderate to severe left and
moderate right foraminal stenosis.

 

Bright Light Medical Imaging brightlightimaging.com

The technology you need. The care you deserve. Accredited by The American College of Radiology

 
 

 

 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 22 of 32 PagelD #:22
11/29/2018 10:39 AM ADSC Page 1 of 2

BRIGHT LIGHT/G) | Sie:

CALL TO SCHEDULE: 847-616-2000 BEDFORD PARK + DARIEN * ELK GROVE VILLAGE + MELROSE PARK FAX: 647-616-9000

Patient: Todd McSwine DOB: 09/08/1963

Referred By: Dr. Daniel Cammarano PT Phone: 708/654-0940
Patient#: 189981 Age: 55 Gender: M |

XCPALA XRAY CHEST 2 VIEWS |
EXAM DATE: 11/28/2018

HISTORY:
Chest pain

COMPARISON:S: |
None |

FINDINGS:
Cardiac silhouette is normal in size. Mediastinal contour is unremarkable. The lungs are clear without

consolidation or effusion. Small approximately 10% right apical pneumothorax is seen; Osseous structures are

unremarkable.

IMPRESSION:
Small approximately 10% right apical pneumothorax.

Electronically signed by: Ramit Mendi (Nov 28, 2018 15:44:45)

Addendum by Ramit Mendi (ID: 1275724809) on Thu, 29 November 2018 09:35:03 CTICST.

Findings discussed with Dr. Cammarano 11/29/2018. Recommend further evaluation With CT to confirm and
evaluate extent of pneumothorax. :

Electronically signed by: Ramit Mendi (Nov 29, 2018 09:35:03) |
|

|
Dr. Daniel Cammarano, thank you for referring your patient to Bright Light Medical Imaging! if you would like to
discuss this case further or have any questions, please contact our referring physicians’ line, (84 7) 915-1806.

Patient: Todd McSwine DOB: 09/08/1963

 

Bright Light Medical Imaging brightlightimaging.com
The technology you need. The care you deserve. Accredited by The Ameridan College of Radiology
|

 

 
 

a Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 23 of 32 PagelD #:23
RE: TODD MCSWINE ACCNT#: 189981 DOS: 10/29/2018

At C5-C6, small symmetric disc osteophyte complex with small superimposed left paracentral disc protrusion
measuring about 2 millimeter in AP dimension. Facet and uncovertebral arthropathy. Mild spinal canal
stenosis. Moderate left and mild right foraminal stenosis.

At C6-C7, slight disc bulge. Facet and uncovertebral arthropathy. Minimal spinal canal stenosis. Severe left
and moderate to severe right foraminal stenosis.

At C7-T1, facet and uncovertebral arthropathy. No significant spinal canal or foraminal stenosis.
IMPRESSION:
Multilevel cervical spondylosis. The salient finding is a right paracentral disc protrusion at C4-C5 resulting in

moderate spinal canal stenosis with slight flattening of the cord. No definite cord signal abnormality in the
cervical region. Foraminal stenosis at multiple cervical levels.

Electronically signed by: Ernest John Laney (Oct 30, 2018 07:07:06 CT)

Dr. Daniel Cammarano, thank you for referring your patient to Bright Light Medical imaging. if you would like to
discuss this case further or have any questions, please contact our referring physicians’ line, (847) 915-1806.

Patient: Todd McSwine DOB: 09/08/1963

Etectronically Signed - ERNEST LANEY, MD 10/30/18 7:08

 

 
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 24 of 32 PagelD #:24

« el

5720 S. Pulaski Rd
Chicago, Illinois, 60629
Pain Management

P: 708 788 7246

F: 708 788 7247

Patient Name: Todd! MeS Sw Re Date: 218 fasta
Diagnosis: . Padh Unbopethy , ae Fos ¢ nel YOMe

 

® Employee/student can perform regular duties/school activities

® vv Employee/student cannot perform any work/school activity (off work)
® Employee/student can perform work/school activities with limitations

noted below until further notifications by physician or physician's office

Lifting/Carrying Doesn't Exceed:
Pushing/Pulling Doesn't Exceed:

No Excessive:

Additional Comments: b4 5 L Me ye work for ly uerks
ts te sens of luvicat Lpiclure/ Shrove iy tchy'o »

!

anc Posse Ble Kuyt Kvaluatioan

 

 

Next Appointment: Zz We f S

Ossama Abdellatif Hassan, M.D

Please contact office if you have any additional questions and or concerns, Thank You.
 

Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 25 of 32 PagelD #:25

q @Pro

Clinics
5720 S. Pulaski Rd

Chicago, IHinois, 60629
Pain Management

P: 708 788 7246
F: 708 788 7247

Patient Name: Todel Ue Sw ine Date: 525 ji G
Diagnosis: a, Bast cto pathy, ( tod SY net ‘oO ny

° Employee/student can perform re gular duties/school activities
e VO Employee/student cannot perform any work/school activity (off work)
° Employee/student can perform work/school activities with limitations

noted below until further notifications by physician or physician's office

Lifting/Carrying Doesn't Exceed:
Pushing/Pulling Doesn't Exceed:

No Excessive:

4 nl
Additional Comments: D4 15 to ! e tt wor A for 5 dt
fo 6 Cer! co)

portent awails Supicod jntes verte?

gs ( Petvico/ fusion
ae in dQ weds >

 

Ossama Abdellatif Hassan, M.D

Please contact office if you have any additional questions and or concerns, Thank You.

 
Case: 1:19-cv-04615 Document #: 1 Filed: 07/09/19 Page 26 of 32 PagelD #:26

mM / 55 DOB: 09/08/63
ALKHUDARI, 04/27/19
AcCCT# 4203

 

 

 

 

 

 

 

 

 

 

 

 

 

M / 55 DOB:
ALKHUDARI ,
ACCT# 4203

 
 

MCSWINE , TODD
55 pos:

aTTe

LbATLS

=

 

 
 

 

06/25/2018 28645 es Cp 4Odeolgongement #: 1 Filed: 07/09/19 Page 28 of 32 PaggpD #28 or ¢

1 1

ANDREW S. ZELBY, M.D.. F.A.A.N.S.

Assistant Professor ee
Rush Universit i ter
NEUROLOGICAL SURGERY & SPINE SURGERY, S.C. Peletby en female
1] WESTBROOK CORPORATE CENTER, SUITE 800
WESTCHESTER, ILLINOIS 60154-5714 FRANCISCO J. ESPINOSA. M.D.. Ph.D..
i 7 z F.R.C.S.(C), F.A.C.S.
PHONE (708) 343-3566 FAX (708) 343-3585 Steps disse am

www illinoisneurospine.com SEAN A. SALEHL M.D.. F.A.A.N.S.

Former Assistant Professor of Neurosurgery
Northwestem University

TIBOR BOCO, M.D., F.A.A.N.5S.
Assistant Professor of Neurosurgery
Rush University Medical Center
Board Certified Neurosurgeon

JOHN K. SONG. M.D., F.A.A.N.S.
Board Certified Neurosurgeon

06/03/2019
KIMBERLY J. MERCURIO, M.D.
Physical Medicine and Rehabilitation
Ossama F Abdellatif, MD Board Certified Physiatrist
6625 W Cermak Rd

Berwyn, IL 60402

Re: Todd McSwine
DOB: 09/08/1963

Dear Dr. Abdellatif:

History of Present Illness:

| saw Todd McSwine in the office today for an initial consultation. He is a 55 year old man who
was involved in an MVA on 10/15/18. He describes that he was sitting in the back seat of a
vehicle which was hit on the passenger side where he was sitting. He felt pain immediately
throughout the spine and went to the emergency room where he was treated and released.

Since that time he has had ongoing pain in the neck with radiation to the left shoulder and tingling
going down the left arm into the 2nd through 4th digits. He states if he holds anything for a period
of time such as a coffee cup his hand will begin to shake. He denies any lower extremity
weakness, weakness, falls, bowel or bladder incontinence, but does note urinary urgency. He
has undergone physical therapy and also had three injections all without any significant long
lasting relief. He rates his pain as a 9/10 for which he is taking 1 1/2 tabs of Norco a day.

Prior to this MVA he denies any history of neck pain or arm paresthesias.

Past Medical History:
Reviewed and updated today:
The patient reports no prior or ongoing medical problems.
The patient reports no prior surgeries.
Allergies: NKDA
Current Meds:
HYDROCODONE-ACETAMINOPHEN 10-325 MG ORAL TABLET (HYDROCODONE-
ACETAMINOPHEN) ; Route: ORAL

 

 
 

 

06/25/2018 9S? 4 122° Yom “Eds dd sas" * 1 Filed: 07/09/19 Page 29 of 32 PRG 3:29 oF 6

Social History:
Occupation: The patient is employed by Moran Transportation as a delivery driver (heavy duty)
Smoking History: 1 pack every 3 days
Alcohol: Social
Lives with parents

Risk Factors:
Smoked Tabacco Use: Current every day smoker
Counseled to Quit/Cut Dawn: yes

Alcohol Use: yes
Drinks per day: social

Review of Systems

General
Denies bladder incontinence and bowel incontinence.

MS
Complains of muscle weakness

Neuro
Complains of paresthesias.
Denies frequent falls and difficulty walking.

Vital Signs:

Patient Profile: 55 Years Old Male
Height: 76 inches

Weight: 175 pounds

BMI: 21.30

Problems: Active problems were reviewed with the patient during this visit.
Medications: Medications were reviewed with the patient during this visit.
Allergies: Allergies were reviewed with the patient during this visit.

No Known Allergy. :

No Known Drug Allergy.

Detailed Neurologic Exam

General Neurologic Exam:

Speech:
Speech is fiuent.
Cognition:
Cognition is intact.
CN 2-12:

 

 
 

 

06/25/2018 S345 39 PMO tesEP qeeRe™ #: 1 Filed: 07/09/19 Page 30 of 32 Reag@aiDa#:300F 6

The pupils are equal, round, and reactive to light. Extraocular movements are intact. Visual
fields are full to finger confrontation. Trigeminal sensation is intact and the muscles of mastication
are normal. The face is symmetric. Voice is normal. Shoulder shrug is normal. The tongue has
norma! motion without fasciculations.

Cervical Exam:

inspection-deformity: Normal
Palpation-spinal tenderness: Normal
Mid to lower cervical tenderness and tendemess in the left upper trapezius region
Range of Motion:
Forward Flexion: 40 degrees
Hyperextension: 30 degrees
Right Lat. Flexion: 10 degrees
Left Lat. Flexion: 10 degrees
Right Lat. Rotation: 60 degrees
Left Lat. Rotation: 70 degrees
Spurling Maneuver:
positive to the left
Hoffman's Sign:
Right: negative
Left: negative

Thoracic Exam:

Inspection-deformity: Normal
Palpation-spinal tenderness: Abnormal
left periscapular tendemess

Lumbosacral Exam:

Inspection-deformity: Normal
Palpation-spinal tenderness: Normal
Range of Motion:
Forward Flexion: 50 degrees
Hyperextension: 10 degrees
Right Lateral Bend: 20 degrees
Left Lateral Bend: 20 degrees
Sitting Straight Leg Raise:
Right: negative
Left: negative
Motor Exam:
Gait:
Gait is normal.
Posture:
Posture is normal for body habitus.
Spasm:
There is no paraspinal muscle spasm.
Strength:
Strength in the upper and lower extremities is normal.

Sensory Exam:
Light Touch:

 
 

06/25/2019 5: 29 Op 4 op Doessrent #: 1 Filed: 07/09/19 Page 31 of 32 PewG#DS:310F 6

i 1

Decrease sensation left upper arm
Reflex Exam:

Deep Tendon Reflexes:
Right Biceps: 1+
Left Biceps: 0
Right Triceps: 1+
Left Triceps: 1+
Right Brachioradialis: 0
Left Brachioradialis: 0

Right Knee: 0

Left Knee: 0

Right Ankle: 1+

Left Ankle: 1+
Toes:

Toes are downgoing bilaterally.
Clonus:

Clonus is absent.
Diagnostic Testing Review

All Tests Reviewed:
Date: 06/03/2019

| personally reviewed the following:

MRI cervical spine dated 10/29/18: Straightening of cervical alignment. Degenerative changes
of C4-5 through C6-7 discs of a mild to moderate degree. Moderate to large central to night
paracentral hemiation at C4-5 with mild bilateral foraminal stenosis at C4-5. Mild disc osteophyte
complex at C5-6 with significant bilateral foramina! stenosis at C5-6. Mild circumferential disc
bulge at C6-7 without any foraminal stenosis.

Impression & Recommendations:
Problem #1: Herniated cervical disc (ICD-722.0) (ICD10-M50.20)

Problem # 2: Cervical Spondylosis (ICD-721.0) (ICD10-M47.812)

Mr. McSwine has neck pain and left arm paresthesias secondary to the described MVA. This is
secondary to a hemiated disc at C4-5 and a disc osteophyte complex at C5-6 resulting in
foraminal stenosis. Given he has failed conservative treatment | discussed he would be a
surgical candidate for C4-6 anterior cervical discectomy and fusion (ACDF); however, this would
be dependent upon his complete smoking for at least one month prior to and six months following
surgery to reduce the chance of pseudoarthrosis. Risks, benefits and alternatives to cervical
decompression and fusion and use of allograft were explained to the patient. Patient understood
the contents of our discussion. Risks of the surgery including death, myocardial infarction, deep
venous thrombosis, pulmonary embolus, pneumonia, infection deep or superficial, CSF leak, lack
of fusion requiring a repeat operation, instrumentation failure necessitating a repeat operation,
paralysis, nerve root injury, swallowing difficulties, hoarseness of voice due to nerve traction,
esophageal injury, carotid or vertebral artery injury leading to stroke, lack of symptom relief or
worsening of the symptoms, bowel or bladder incontinence and the need for post-operative
assistive devices despite the surgery were all explained. Patient understood what was discussed
and would like to proceed with the surgery.

 
 

 

06/25/20 KP S45 LOL EA4 O48 Roqugent #: 1 Filed: 07/09/19 Page 32 of 32 Page} &:32 of 6

He states he will endeavor to quit smoking and will get a urine nicotine screen to confirm this. In
addition he was prescribed Mobic.

Thank you.
Yours Respectfully,
Sean A. Salehi, M.D. Elizabeth A. Koch, PA-C

 

 

 

 
